[Cite as State v. Sistrunk, 2020-Ohio-4795.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2020CA00076
 RONALD RAY SISTRUNK

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Case No. 1996-CR-0616


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        October 5, 2020


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JOHN D. FERRERO                                RONALD RAY SISTRUNK, pro se
 Prosecuting Attorney,                          Inmate No. A470-747
 Stark County, Ohio                             Grafton Re-Integration Center
                                                2500 S. Avon Belden Road
 RONALD MARK CALDWELL                           Grafton, Ohio 44044
 Assistant Prosecuting Attorney
 Appellate Section
 110 Central Plaza, South – Suite 510
 Canton, Ohio 44702-1413
Stark County, Case No. 2020CA00076                                                        2


Hoffman, P.J.
       {¶1}   Defendant-appellant Ronald Ray Sistrunk appeals the March 20, 2020

Judgment Entry entered by the Stark County Court of Common Pleas, which overruled

his motion to vacate void sentence. Plaintiff-appellee is the state of Ohio.

                                  STATEMENT OF THE CASE

       {¶2}   On June 26, 1996, the Stark County Grand Jury indicted Appellant on one

count of aggravated burglary, in violation of R.C. 2911.11(A). Appellant appeared before

the trial court on September 3, 1996, and entered a plea of guilty to the Indictment. The

trial court accepted Appellant’s plea, deferred sentencing, and ordered a presentence

investigation be completed. Via Judgment Entry filed October 15, 1996, the trial court

sentenced Appellant to an indeterminate sentence of 5 to 25 years. The offense was

committed before the effective date of Senate Bill 2; therefore, Senate Bill 2 sentencing

provisions were not applicable to Appellant. Appellant did not appeal.

       {¶3}   One year later, Appellant was granted judicial release and placed on

probation for a period of five years. In its November 3, 1997 judgment entry placing

Appellant on judicial release, the trial court outlined eleven standard terms and conditions

of probation as well as four additional terms and conditions which were labeled “special

conditions.” Pursuant to the special conditions, Appellant was required to comply with

the Intensive Supervision Probation Program for one year, obtain verifiable full-time

employment, pay restitution, and complete 200 hours of community service.

       {¶4}   On February 25, 1998, Appellant's probation officer issued a warrant for his

arrest, after Appellant violated the terms of house arrest and his whereabouts were

unknown. In addition, there was an active warrant for burglary issued by the Stark County

Sheriff. On July 27, 1998, Appellant’s probation officer filed a motion to revoke his
Stark County, Case No. 2020CA00076                                                       3


probation, which set forth seven violations. Specifically, Appellant had been arrested on

a new burglary charge; had been arrested by the Cleveland Police Department for petty

theft and no operator’s license on June 12, 1998; had absconded from supervision in

February, 1998, and remained at large until his June 12, 1998 arrest, and his probation

officer did not know of a new address during that time; had tested positive for cocaine on

November 7, and December 10, 1997, and admitted using cocaine on January 29, and

February 12, 1998; had violated his electronically monitored house arrest on numerous

occasions; and failed to obtain and maintain verifiable employment.

       {¶5}   On August 10, 1998, the trial court conducted a disposition hearing on the

motion to revoke. Appellant waived the probable cause portion of the revocation hearing

and stipulated to the revocation of his community control sanctions. Via entry filed August

14, 1998, the trial court revoked Appellant’s community control and reimposed his

indeterminate 5-to-25 year sentence. Appellant did not appeal the revocation of probation

or the reimposition of the original sentence.

       {¶6}   Twenty-one years later, on December 9, 2019, Appellant filed a “Motion to

Vacate Revocation of Probation, Incorporating Motion for Resentencing.” Appellant

argued his sentence should be vacated and he should be resentenced because: 1) he

was never advised of his right to appeal and to appellate counsel when he was originally

sentenced in 1996; 2) his community control was revoked in 1998, without a formal

hearing; 3) he was not given a written and detailed notice of his probation violations; and

4) he was never advised of the terms and conditions of his probation. Via Judgment Entry

filed December 11, 2019, the trial court denied the motion. Appellant appealed to this
Stark County, Case No. 2020CA00076                                                         4


Court, which affirmed the trial court’s decision. State v. Sistrunk, 5th Dist. Stark App. No.

2020-CA-00002, 2020-Ohio-1412.

         {¶7}   On March 19, 2020, while the appeal from the trial court’s December 11,

2019 judgment entry was pending, Appellant filed a motion to vacate void sentence.

Therein, Appellant asserted the trial court erred in reimposing the indeterminate 5-to-25

year sentence, but instead should have imposed a sentence consistent with Senate Bill

2’s sentencing parameters. The trial court denied Appellant’s motion via Judgment Entry

filed March 20, 2020.

         {¶8}   It is from this judgment entry appeals, raising the following assignments of

error:



                I. TRIAL COURT ERRED BY RE-IMPOSING A SENTENCE THAT

         IS CONTRARY TO LAW.

                II. TRIAL COURT ERRED WHEN DENYING APPELLANT’S

         MOTION TO VACATE HIS VOID SENTENCE THAT IS CONTRARY TO

         LAW.




                                              I

         {¶9}   In his first assignment of error, Appellant submits the trial court erred in

reimposing his original sentence in 1998, after his probation was revoked, as such

sentence was contrary to law. Appellant contends the trial court should have sentenced

him pursuant to Senate Bill 2, which was in effect at the time his probation was revoked.
Stark County, Case No. 2020CA00076                                                            5


       {¶10} It is well established a trial court “has no authority to reconsider its own valid

final judgments in criminal cases.” State ex rel. Hansen v. Reed, 63 Ohio St.3d 597, 599

(1992), citing Brook Park v. Necak, 30 Ohio App.3d 118, paragraph three of the syllabus

(1986). Appellant’s March 19, 2020 motion to vacate void sentence was the functional

equivalent of a motion for reconsideration of the August 14, 1998 entry. A motion for

reconsideration of a final judgment in the trial court is a nullity and a purported judgment

ruling on a motion for reconsideration is likewise a nullity. State v. Arega, 10th Dist.

Franklin No. 17AP-112, 2017-Ohio-5610, ¶¶ 10-14, citing Pitts v. Ohio Dept. of Transp.,

67 Ohio St.2d 378, 379 (1981).

       {¶11} The trial court’s August 14, 1998 entry, revoking his probation and

reimposing his sentence, was a final judgment. Given Appellant’s March 19, 2020 motion

asked the trial court to reconsider the sentence it previously imposed upon him, the

motion was a nullity. The trial court lacked jurisdiction to reconsider this its own valid final

judgment; therefore, the trial court’s ruling on the motion was, likewise, a nullity and not

subject to appeal. The trial court’s March 20, 2020 judgment entry denying Appellant’s

motion to vacate is not an appeal from a final appealable order.

       {¶12} Because this part of the order appealed from is not a final appealable order,

we will not review Appellant’s first assignment of error.

                                                  II

       {¶13} In his second assignment of error, Appellant asserts the trial court erred in

denying his motion to vacate his void sentence as the sentence was contrary to law.

Again, Appellant contends the trial court should have sentenced him pursuant to Senate

Bill 2, which was in effect at the time his probation was revoked. We disagree.
Stark County, Case No. 2020CA00076                                                       6


       {¶14} In State v. Rush, 83 Ohio St.3d 53, 1998-Ohio-423, the Ohio Supreme

Court made clear the sentencing provisions of Senate Bill 2 only applied to crimes

committed on or after July 1, 1996, the effective date of S.B. 2, and are not to be applied

retroactively. Id. at para. 2 of syllabus. Appellant committed the offense for which he was

convicted two years prior to the effective date of Senate Bill 2.

       {¶15} Based upon the foregoing, Appellant’s second assignment of error is

overruled.

       {¶16} The judgment of the Stark County Court of Common Please is affirmed.




By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur